Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 5, 7-13, 18, and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi et al. (JP 2009/231222 A) in view of Ono et al. (US 2017/0283565 A1) and in view of evidence given by Narahashi et al. (US 2010/0044078).
Regarding Claim 1
The weighted average of molecular weight per functional group of the 28 parts Epikote 828 (EEW 180) and 28 parts ESN-475v (EEW 340) is 260.
Hayashi et al. does not disclose the sheet-like substrate of the prepreg comprising being made from a cellulose.
Ono et al. discloses a composite prepreg sheet comprising a cellulose fine-fiber layer sheet (abstract) and an epoxy-based resin (para 0042), which is for a printed wiring board for electronic materials (para 0054). The cellulose fiber layer sheet has superior uniformity, limited range of air permeability, can impart thermal stability when compounding with a resin, and is able to ensure sheet strength (para 0066)
It would have been obvious to a person having ordinary skill in the art prior to the filing date of the present invention to modify Hayashi et al. to incorporate the teachings of Ono et al. to produce the sheet-like prepreg comprising a cellulose fine fiber layer. Doing so would produce a prepreg with superior uniformity, limited range of air permeability, good thermal stability, and ensured sheet strength.
Regarding Claim 3, Hayashi et al. in view of Ono et al. discloses all of the limitations of the present invention as applied to Claim 1 above. Hayashi et al. further discloses 0.1 parts by weight of a curing catalyst and 28 parts by weight 
Regarding Claim 5, Hayashi et al. in view of Ono et al. discloses all of the limitations of the present invention as applied to Claim 1 above, but does not disclose the coefficient of linear thermal expansion of the prepreg as claimed.
While Hayashi et al. in view of Ono et al. does not disclose the cured product of the curable composition having a coefficient of linear thermal expansion of 100ppm/K or more or the cured product of the sheet-shaped prepreg having a coefficient of linear thermal expansion of 55 ppm/K or less, given that Hayashi et al. in view of Ono et al. discloses a curable composition and prepreg identical to that presently claimed, it is clear that the curable composition and prepreg of Hayashi et al. in view of Ono et al. would inherently possess coefficients of linear thermal expansion identical to those claimed. 
Regarding Claim 7, Hayashi et al. in view of Ono et al. discloses all of the limitations of the present invention as applied to Claim 1 above. Ono et al. further discloses the cellulose fine fiber layer sheet has a thickness of 2-22 µm (Abstract).
Regarding Claims 8 and 11, Hayashi et al. in view of Ono et al. discloses all of the limitations of the present invention as applied to Claim 1 above. While 
It is the examiner’s position that the preamble does not state any distinct definition of any of the claimed invention’s limitations and further that the purpose or intended use, i.e. an encapsulant for compression molding, recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art sheet-like prepreg and further that 
Regarding Claims 9 and 12, Hayashi et al. in view of Ono et al. discloses all of the limitations of the present invention as applied to Claim 1 above. While there is no disclosure that the sheet-like prepreg is an encapsulant for fan-out wafer-level packaging as presently claimed, applicants attention is drawn to MPEP 2111.02 which states that “if the body of a claim fully and intrinsically sets forth all the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction”.  Further, MPEP 2111.02 states that statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether the purpose or intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim.
It is the examiner’s position that the preamble does not state any distinct definition of any of the claimed invention’s limitations and further that the 
Regarding Claims 10 and 13, Hayashi et al. in view of Ono et al. discloses all of the limitations of the present invention as applied to Claim 1 above. While there is no disclosure that the sheet-like prepreg is a material for preventing warpage of a thinned silicon chip or thinned substrate having a thickness of 100 µm or less as presently claimed, applicants attention is drawn to MPEP 2111.02 which states that “if the body of a claim fully and intrinsically sets forth all the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction”.  Further, MPEP 2111.02 states that statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether the purpose or intended use results in a structural difference between the 
It is the examiner’s position that the preamble does not state any distinct definition of any of the claimed invention’s limitations and further that the purpose or intended use, i.e. a material for preventing warpage of a thinned silicon chip or thinned substrate having a thickness of 100 µm or less, recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art sheet-like prepreg and further that the prior art structure which is a sheet-like prepreg identical to that set forth in the present claims is capable of performing the recited purpose or intended use.
Regarding Claim 18, Hayashi et al. in view of Ono et al. discloses all of the limitations of the present invention as applied to Claim 1 above. Ono et al. further discloses the cellulose fine fiber layer sheet has a thickness of 2-22 µm (Abstract).
While Hayashi et al. in view of Ono et al. does not disclose the cured product of the curable composition having a coefficient of linear thermal expansion of 100ppm/K or more or the cured product of the sheet-shaped prepreg having a coefficient of linear thermal expansion of 55 ppm/K or less, given that Hayashi et al. in view of Ono et al. discloses a curable composition and 
Regarding Claim 21, Hayashi et al. discloses a prepreg comprising a thermosetting epoxy resin composition and a sheet-like fiber substrate (para 0017, lines 1-5). In Example 1, Hayashi discloses an embodiment wherein the thermosetting resin composition comprises 28 parts liquid bisphenol A type epoxy with epoxy equivalent of 180 (Epikote 828) and 28 parts naphthalene type epoxy with epoxy equivalent of 163 (HP 4700) (Example 1, para 0058, lines 4-7). Paragraph 0019 of Hayashi discloses the equivalence and interchangeability of using liquid bisphenol A type epoxy resin known under the tradename Epikote 828 and the naphthalene type epoxy known under the tradename HP 4700 with naphthol type epoxy known under the tradename ESN-475v. Therefore, it would have been obvious to one of ordinary skill in the art to use 56 parts of ESN-475v as the epoxy in example 1 of Hayashi et al. As evidenced by Narahashi et al., ESN-475v has epoxy equivalent of 340 (para 0133). Therefore, 100% (i.e. over 100%) of the curable compounds in the thermosetting resin would be ESN-475v, a naphthol type epoxy having epoxy equivalent of 340. Example 1 of Hayashi et al. further discloses 55 parts naphthol based curing agent having hydroxyl equivalent weight 
The weighted average of molecular weight per functional group of the 56 parts ESN-475v (EEW 340) and the 55 parts curing agent (hew 215) is 278.
Hayashi et al. does not disclose the sheet-like substrate of the prepreg comprising being made from a cellulose.
Ono et al. discloses a composite prepreg sheet comprising a cellulose fine-fiber layer sheet (abstract) and an epoxy-based resin (para 0042), which is for a printed wiring board for electronic materials (para 0054). The cellulose fiber layer sheet has superior uniformity, limited range of air permeability, can impart thermal stability when compounding with a resin, and is able to ensure sheet strength (para 0066)
It would have been obvious to a person having ordinary skill in the art prior to the filing date of the present invention to modify Hayashi et al. to incorporate the teachings of Ono et al. to produce the sheet-like prepreg comprising a cellulose fine fiber layer. Doing so would produce a prepreg with superior uniformity, limited range of air permeability, good thermal stability, and ensured sheet strength.
Regarding Claim 22, Hayashi et al. in view of Ono et al. discloses all of the limitations of the present invention as applied to Claim 1 above. Ono et al. further discloses the cellulose fine fiber layer sheet has a porosity of 49-65% (Table 1, Examples S1-S14) which would necessarily be in vol%.
Regarding Claim 23, Hayashi et al. in view of Ono et al. discloses all of the limitations of the present invention as applied to Claim 21 above. Hayashi further discloses using an amount of naphthol curing agent so that the ratio of the hydroxyl groups of the curing agent to the epoxy groups of the resin is preferably 0.5 to 1.0 (para 0030). It would be obvious to increase the amount of curing agent used so that the ratio is within this preferred range, i.e. for the 56 parts ESN-475v (EEW 340) use 88.5 parts curing agent (hew 215), so that the ratio is 1.0 (                                 
                                    
                                        
                                            88.5
                                            (
                                            215
                                            )
                                        
                                        
                                            56
                                            (
                                            340
                                            )
                                        
                                    
                                
                            ) and the weighted average of molecular weight per functional group is 263 (                                 
                                    
                                        
                                            56
                                            
                                                
                                                    340
                                                
                                            
                                            +
                                            88.5
                                            (
                                            215
                                            )
                                        
                                        
                                            56
                                            +
                                            88.5
                                        
                                    
                                
                             ).
Claims 6, 16, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi et al. in view of Ono et al. and in view of evidence given by Narahashi et al. as applied to claim 1 above, and further in view of Takano et al. (US 6696155 B1).
Regarding Claim 6, Hayashi et al. in view of Ono et al. discloses all of the limitations of the present invention as applied to Claim 1 above, but does not disclose the composition comprising a filler in a proportion of 1 to 50 parts by weight per 100 parts by weight of the curable compounds A.
Takano et al. discloses a prepreg for printed wiring boards (col 1, lines 15-17) comprising a resin composition comprising an inorganic filler in an amount of 50 parts by weight per 100 parts by weight of epoxy resin (Example III-10, col 28, lines 52-54). The inorganic filler improves dimensional stability and resistance against moisture and heat (col 1, lines 57-60).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present invention to modify Hayashi et al. in view of Ono et al. to incorporate the teachings of Takano et al. and produce a sheet-like prepreg consisting of an inorganic filler in an amount of 50 parts by weight per 100 parts by weight of the curable epoxy compounds. Doing so would improve dimensional stability and resistance against moisture and heat.
Regarding Claim 16,
Hayashi et al. in view of Ono et al. does not disclose the composition comprising a filler in a proportion of 1 to 50 parts by weight per 100 parts by weight of the curable compounds A.
Takano et al. discloses a prepreg for printed wiring boards (col 1, lines 15-17) comprising a resin composition comprising an inorganic filler in an amount of 50 parts by weight per 100 parts by weight of epoxy resin (Example III-10, col 28, lines 52-54). The inorganic filler improves dimensional stability and resistance against moisture and heat (col 1, lines 57-60).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present invention to modify Hayashi et al. in view of Ono et al. to incorporate the teachings of Takano et al. and produce a sheet-like prepreg consisting of an inorganic filler in an amount of 50 parts by weight per 100 parts by weight of the curable epoxy compounds. Doing so would improve dimensional stability and resistance against moisture and heat.
While Hayashi et al. in view of Ono et al. and Takano et al. does not disclose the cured product of the curable composition having a coefficient of linear thermal expansion of 100ppm/K or more or the cured product of the sheet-shaped prepreg having a coefficient of linear thermal expansion of 55 ppm/K or less, given that Hayashi et al. in view of Ono et al. and Takano et al. discloses a 
Regarding Claim 19, Hayashi et al. in view of Ono et al. discloses all of the limitations of the present invention as applied to Claim 1 above. 
Ono et al. further discloses the cellulose fine fiber layer sheet has a thickness of 2-22 µm (Abstract).
Hayashi et al. in view of Ono et al. does not disclose the composition comprising a filler in a proportion of 1 to 50 parts by weight per 100 parts by weight of the curable compounds A.
Takano et al. discloses a prepreg for printed wiring boards (col 1, lines 15-17) comprising a resin composition comprising an inorganic filler in an amount of 50 parts by weight per 100 parts by weight of epoxy resin (Example III-10, col 28, lines 52-54). The inorganic filler improves dimensional stability and resistance against moisture and heat (col 1, lines 57-60).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present invention to modify Hayashi et al. in view of Ono et al. to incorporate the teachings of Takano et al. and produce a 
Regarding Claim 20, Hayashi et al. in view of Ono et al. discloses all of the limitations of the present invention as applied to Claim 1 above. 
Ono et al. further discloses the cellulose fine fiber layer sheet has a thickness of 2-22 µm (Abstract).
Hayashi et al. in view of Ono et al. does not disclose the composition comprising a filler in a proportion of 1 to 50 parts by weight per 100 parts by weight of the curable compounds A.
Takano et al. discloses a prepreg for printed wiring boards (col 1, lines 15-17) comprising a resin composition comprising an inorganic filler in an amount of 50 parts by weight per 100 parts by weight of epoxy resin (Example III-10, col 28, lines 52-54). The inorganic filler improves dimensional stability and resistance against moisture and heat (col 1, lines 57-60).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present invention to modify Hayashi et al. in view of Ono et al. to incorporate the teachings of Takano et al. and produce a sheet-like prepreg consisting of an inorganic filler in an amount of 50 parts by 
While Hayashi et al. in view of Ono et al. and Takano et al. does not disclose the cured product of the curable composition having a coefficient of linear thermal expansion of 100ppm/K or more or the cured product of the sheet-shaped prepreg having a coefficient of linear thermal expansion of 55 ppm/K or less, given that Hayashi et al. in view of Ono et al. and Takano et al. discloses a curable composition and prepreg identical to that presently claimed, it is clear that the curable composition and prepreg of Hayashi et al. in view of Ono et al. and Takano et al. would inherently possess coefficients of linear thermal expansion identical to those claimed. 
Response to Arguments
Applicant's arguments filed 12/13/2021 have been fully considered but they are not persuasive.
Applicant argues that Hayashi in view of Ono fails to disclose or suggest a prepreg using the specific composition recited in amended Claim 1, comprising one or more curable component (A) and a curing catalyst (C), wherein the components (A) include at least 50% epoxide having EEW of 188.6 to 3000 and 
However, as shown in paras 5-9 above, it would be obvious over Hayashi in view of Ono to produce a prepreg using a resin composition comprising curable components and a catalyst, wherein 50% of the curable components comprises ESN-475v, which has an EEW of 340, and the curable components have a weighted average molecular weight per functional group of 260.
Applicant argues that Hayashi in view of Ono fails to disclose or suggest a prepreg using the specific composition recited in amended Claim 21, comprising one or more curable component (A) and a curing agent (B), wherein the components (A) include at least 50% epoxide having EEW of 188.6 to 3000 and the components (A) and (B) together have a weighted average molecular weight per functional group of 250 to 1000.
However, as shown in paras 22-26 above, it would be obvious over Hayashi in view of Ono to produce a prepreg using a resin composition comprising curable components (A) and a curing agent, wherein 100% (i.e. over 50%) of the curable components (A) comprises ESN-475v, which has an EEW of 340, and the curable components (A) and (B) have a weighted average molecular weight per functional group of 278.
Applicant argues that Hayashi in view of Ono fails to disclose or suggest a prepreg having a porous support having 70 to 50% porosity as claimed in new claim 22.
However, as shown in para 27 above, Ono discloses the cellulose fine fiber layer sheet has a porosity of 49-65% (Table 1, Examples S1-S14).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETHANY M MILLER whose telephone number is (571)272-2109. The examiner can normally be reached M-F 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 





/BETHANY M MILLER/Examiner, Art Unit 1787  

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787